Per Curiam:

The principal question in this case has already been decided in the case of The State v. Durein, 70 Kan. 1, 78 Pac. 152, 80 Pac. 987. The court is not obliged to announce a rule of law that shall be a test in all cases of what constitutes maintaining or assisting in maintaining a liquor nuisance. The evidence in this case was sufficient to support the verdict, and the instructions of the court were not insufficient, incorrect, nor misleading.
The judgment of the district court is affirmed.